Citation Nr: 1642910	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  12-20 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1977 to August 1979.  The Veteran died in January 2010.  The Appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This case was before the Board in March 2015 when it was remanded for additional development.  Following completion of that development, the case was returned to the Board.  In an April 2016 decision, the Board denied the Appellant's claims.  The Appellant filed a timely appeal to the Court of Appeals for Veterans Claims (the Court).

In a September 2016 order, the Court vacated the April 2016 decision as it pertained to the denial of entitlement to service connection for the cause of the Veteran's death and remanded the matter to the Board for further proceedings consistent with the September 2016 Joint Motion for Partial Remand (JMR).  In particular, the Court stated that the Board applied the incorrect legal standard in determining whether VA was required to obtain a medical opinion addressing the cause of the Veteran's death.  The Court order left undisturbed the Board's denial of the Appellant's claim of entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.



REMAND

In the September 2016 JMR, the parties agreed that the Board applied the incorrect legal standard in determining that a medical opinion was not required to substantiate the Appellant's claim.  Specifically, the Board applied 38 U.S.C.A. § 5103A (d) (West 2014) and the holding of McLendon v. Nicholson, 20 Vet. App. 79 (2006) in finding that a medical opinion was not warranted because there was no competent evidence linking the Veteran's cause of death to service or a service-connected disability.  The parties agreed that on remand, the Board should address whether VA was required to obtain a nexus opinion under 38 U.S.C.A. § 5103A(a)(2) (West 2014).

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that 38 U.S.C.A. § 5103A (a) (West 2014) does not always require the Secretary to assist the claimant in obtaining a medical opinion or examination for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A (d) (West 2014) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and, therefore, does not pertain to a DIC claim.  Id.  But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that in the context of a DIC claim, the VA must also consider that 38 U.S.C. § 5103A (a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim). 

The Veteran's death certificate listed his cause of death as respiratory failure.  The certificate further noted that septic shock, clostridium difficile colitis, and acute respiratory distress syndrome were lending causes to the Veteran's death.  The Veteran was not service-connected for any of these conditions at the time of his death.

However, the Veteran was service-connected for the following disabilities at that time: fractured left femur with internal derangement of the left knee; degenerative disc disease associated with fractured left femur; cervical degenerative disc disease associated with fractured left femur; neuropathy, left lower extremity; neuropathy, right lower extremity; fracture left elbow; and multiple healed abrasions.  The Veteran had a combined disability rating of 80 percent from September 26, 2007.

The Appellant submitted a private opinion from R. P., Ed.M., noting that the Veteran's respiratory problems were considerably exacerbated during his military service; R. P. stated he made a "distinct connection" between the Veteran's service-connected disability and the cause of the Veteran's death.  This opinion is of limited probative value as the clinician did not specify which service-connected disability was related to the Veteran's cause of death, nor did R. P. provide any sort of rationale for his conclusion.

Nevertheless, the Board concludes that VA is not excused from obtaining a medical opinion as the severity of the Veteran's service-connected disabilities warrants a medical opinion addressing the cause of his death.  Thus, on remand, a medical opinion should be obtained.  38 U.S.C.A. § 5103A (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claims file and a copy of this remand to an appropriate physician.  The physician is requested to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (fractured left femur with internal derangement of the left knee; degenerative disc disease associated with fractured left femur; cervical degenerative disc disease associated with fractured left femur; neuropathy, left lower extremity; neuropathy, right lower extremity; fracture left elbow; and multiple healed abrasions) either caused the Veteran's death, or contributed substantially or materially to cause the Veteran's death.  Please provide a complete explanation for the opinion.

The physician is also requested to determine whether it is at least as likely as not (50 percent probability or more) that the septic shock, clostridium difficile colitis, and acute respiratory distress syndrome, which according to the death certificate caused or contributed to the cause of the Veteran's death, are related to service, to include the Veteran's September 1978 treatment for pulmonary thromboembolism.

The physician should also provide an opinion as to whether it is at least as likely as not that the Veteran's septic shock, clostridium difficile colitis, and acute respiratory distress syndrome were caused by any of the Veteran's service-connected disabilities (individually or in combination) and, if not, whether it is at least as likely as not that his septic shock, clostridium difficile colitis, and acute respiratory distress syndrome were aggravated (i.e., worsened) beyond the natural progress by any of his service-connected disabilities (individually or in combination).

In rendering his or her opinion, the clinician should comment on the September 2011 letter written by R. P., Ed.M.  The physician is asked to explain fully the reasons behind any opinions offered.  The clinician is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the physician's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Appellant's claim.  If the benefit sought on appeal remains denied, the Appellant should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




